DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
Claims 2-7, 9, 11, 15-17 and 20 are cancelled; new claim 21 is added; claims 1, 8, 10, 12-14, 18-19 and 21 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 31 January 2022, with respect to the rejection(s) of claim 1 and its dependent claims under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dadd.

Claim Rejections - 35 USC § 101
In view of the amendments received 14 March 2022, the rejection of claims 1, 8-10, 12-14 and 18-19 under 35 USC 101 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, 12-14, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadd et al (U.S. 8,355,793). Dadd discloses (Figure 4; col. 2, lines 8-23) an external part (442) including a sound pickup unit configured to pick up sound from the environment and a sound processing unit configured to process said sound, an implant part (444) including an implant processing unit and a plurality of cochlea stimulation electrodes for stimulation of a cochlea of a user (col. 5, lines 25-38; col. 28, line 53-col. 29, line 3), a near-infrared (col. 17, lines 15-22) transmitter configured to transmit a near-infrared wave of a wavelength within a range of 700-900 nm (col. 25,  by said cortex of said user, wherein said near-infrared transmitter and said near-infrared sensor are arranged on a back of said implant part.
As to the functional language and statement of intended use of claim 1, these have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Dadd’s system utilizes an implanted device for use on a head of a patient as claimed by the applicant, Dadd is therefore capable of being used in between a skin and a skull of a user, wherein the back of the implant part is directed towards the skull of said user. In addition, nothing prevents Dadd’s implant from being used in this way. Therefore, they are capable of being placed between the skin and skull of the user, with the back of the implant part directed towards the skull.
Regarding claim 8, Dadd discloses (col. 28, lines 29-52) said implant processing unit is programmed with computer-executable instructions to extrapolate, from said near-infrared wave received by said near-infrared receiver, a hemodynamic response associated with neuron behavior of said brain of said user, and to output a determined brain activity of a brain of said user based on said hemodynamic response.
Regarding claim 10, Dadd discloses (col. 28, lines 29-52) a result of said implant processing unit is used for adapting a signal processing of said cochlear implant hearing aid system, for adapting a processing of said sound by said sound processing unit, for fitting said cochlear implant hearing aid system to said user, for health condition monitoring of said user, and/or for an output of a brain-computer-interface.
Regarding claim 12, Dadd discloses (col. 5, line 65-col. 6, line 39) an electromagnetic power transmission unit provided on said external part and configured to transmit electromagnetic power in a non-contact manner, and an electromagnetic power receiving unit provided on said implant part and configured to receive said electromagnetic power in a non-contact manner, wherein said implant part is configured to utilize said electromagnetic power as a power supply.
Regarding claim 13, Dadd discloses (col. 5, line 65-col. 6, line 39) an electromagnetic data transmission unit provided on said implant part and configured to transmit data in a non-contact manner utilizing an electromagnetic field generated by said electromagnetic power transmission unit for transmission of said electromagnetic power, and an electromagnetic data receiving unit provided on said external part and configured to receive said data in a non-contact manner.
Regarding claim 14, Dadd discloses (col. 5, line 65-col. 6, line 39) a power adjustment unit provided on said external part and configured to adjust, based on said data, said electromagnetic power transmitted by said electromagnetic power transmission unit.
Regarding claim 18, Dadd discloses (col. 28, lines 29-52) said implant processing unit is configured to process said near-infrared wave scattered by said cortex of said user to determine a brain activity of a brain of said user.
Regarding claim 19, Dadd discloses (col. 28, lines 29-52) said implant processing unit is configured to process said near-infrared wave scattered by said cortex of said user to determine a brain activity of a brain of said user.
As to claim 21, the functional language and statement of intended use, have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Dadd’s system utilizes a cochlear or brain implant as claimed by the applicant, Dadd’s system is therefore capable of being used in the orientation claimed. In addition, nothing prevents Dadd’s system from being oriented such that the primary direction of the transmission and sensing is directed to the cortex. Therefore, they are capable of being used in this orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792